Title: James Madison to Joseph C. Cabell, 11 July 1831
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 11. 1831
                            
                        
                         
                        I have apprized my Colleagues of the Board of my inability to join them & of the causes of it. My
                            eyes are getting a little better; but the Rheumatism is I fear a guest not in a hurry to take leave. It is painful
                            & cripples much my lower limbs.
                        Our narrow escape from the threatened loss of two Professors has awakened my solicitude to guard agst. such
                            dangers, at least in the case of the medical & Law Schools, which it will be difficult to keep properly filled,
                            with a better security agst. tempting situations elsewhere or of other sorts. They are admitted to be distinguished in
                            some respects from the other professorships, and seem to claim an improvement of the provision for them, either by an
                            increase of salary or of fees. The former is out of the question for the present; Does it not merit consideration whether
                            an increase of the fees, say to $50, wd. not be a prudent measure. In the Law School that is not more than a fair bid agt.
                            the private Schools. In the end nothing might be lost. The better the reward the better the chance of able Instructors,
                            and the abler these, the greater the attraction to Students.
                        The attention of the Board is I observe publickly as well as pointedly called to the Article of dress as well
                            as some others. There is certainly some inconvenience in the required Uniform, arising from the peculiar organization of
                            the University. I retain the opinion that a cheap black gown, such as is used in other like Institutions, would
                            answer all purposes better. But on this as on other points I have more confidence in the Judgment of the Board, than in my
                            own suggestions. Health & every other happiness
                        
                        
                            
                                James Madison
                            
                        
                    